DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Response to Amendment
Applicant’s amendments and remarks, filed 04/14/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1, 3-11 and 13-17 are currently under examination. Claims 14-17 are new claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-129758 filed on 07/09/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 02/16/2022, 07/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Withdrawn Objections/Rejections
The objections of claims 1 and 10 are withdrawn in view of Applicants’ arguments (on pages 7) and amendments.

Response to Arguments
Applicant’s responses and arguments filed 04/14/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of subject matter which has not been yet prosecuted to direct the claim to specifically the “intervertebral discs” to image a cross-section of these discs using an MRI device therefore changing the scope of the claims which is necessitating new grounds of rejection.
Applicant argues (on pages 7-8) after presenting the amended claim 1 that the references of record fail to disclose the amended limitations and fail to “recognize” the advantages of the claimed invention as recited in claim 1.
In response, the examiner is considering the Applicant’s arguments as not persuasive since new grounds of rejection are presented below with new references Weiss et al. (2006 Radiology 239:255-262; Pub.Date 2006) and Pekar et al. (2007 MICCAI 2007, Part I, LNCS 4791, pp. 601–608; Pub.Date 2005) for teaching the argued amended limitations “wherein the signal processor is configured to: extract a plurality of intervertebral disks to detect a position and size of each of the plurality of intervertebral disks, using an image acquired in advance by the imager, perform a matching process with a spine model based upon information of the position and size of each intervertebral disk, detected by the signal processor, and calculate a cross-section position including the intervertebral disks specified through the matching process” and not relying on the former references of record Yokosawa and Han for teaching these mended limitations. Therefore, the Applicant’s arguments are not persuasive.
Applicant argues (on page 9) the same for claims 10 and 13 since they are amended with the same features than claim 1.
In response, the examiner is also considering the Applicant’s argument as not persuasive regarding claims 10 and 13 for the same reasons than for claim 1.
Regarding the dependent claims, Applicant argues (on page 9) that they are allowable for at least the same reasons presented for the independent claims 1, 10 and 13.
In response, in absence to the contrary, since the examiner has considered the Applicant’s arguments as not persuasive for the independent claims, the examiner is considering the Applicant’s argument regarding the dependent claims as not persuasive since they are not presenting additional arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].

The following rejections are new rejections necessitated by amendment.
Claims 1, 4-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) in view of Weiss et al. (2006 Radiology 239:255-262; Pub.Date 2006) and Pekar et al. (2007 MICCAI 2007, Part I, LNCS 4791, pp. 601–608; Pub.Date 2005).
Regarding claim 1, Yokosawa teaches a magnetic resonance imaging apparatus and method of controlling it (Title, abstract and Fig.1 and [0013] and [0016]-[0017] for describing the general functions of the imaging unit as MRI apparatus) comprising: 
an imager configured to select a desired imaging plane of a subject to acquire a nuclear magnetic resonance signal generated from the imaging plane ([0015] “to provide a technique in a medical imaging apparatus such as an MRI apparatus that is able to set any plane in three-dimensional space as an imaging slice, the technique allowing an automatically-set imaging slice to be configured in such a manner as suiting user's preferences, and determining a position of the imaging slice being configured, with respect to an imaging target subject, automatically with a high degree of accuracy” with the term “slice” being interpreted as a cross-section of a volume as exemplified by [0043] wherein the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” and [0017] for describing the different functions for the processing steps and [0018] “According to the present invention, a medical imaging apparatus, such as an MRI apparatus being capable of setting any plane in three-dimensional space as an imaging slice, allows an automatically-set imaging slice to be configured to suit user's preferences, and a position of the imaging slice being configured, with respect to an imaging target subject, to be determined automatically with a high degree of accuracy”. Additionally, [0089] “By way of example, it is further possible to configure such that orientation of the imaging plane is selectable, being the most recommendable for the anatomical feature (tissue) that is selected via the anatomical feature accepting region 321”); 
a signal processor configured to process the nuclear magnetic resonance signal acquired from the imager (Fig.2 [0020] and [0038] computer 110 with “the signal being detected is transmitted to the computer 110, and it is subjected to a signal processing such as reconstructing an image.” and [0039] “The computer 110 performs not only the signal processing for processing the received signal, but also controls the entire operations, and the like, of the MRI apparatus 100”); 
a controller configured to control the imager and the signal processor ([0039] computer 110 with “The computer 110 performs not only the signal processing for processing the received signal, but also controls the entire operations, and the like, of the MRI apparatus 100”); and 
the signal processor is configured to automatically set a position of the imaging plane ([0042] “a standard imaging slice setter 210 for setting a recommended imaging slice depending on the imaging site as a standard imaging slice” with “a real imaging slice position calculator 220 for calculating a real imaging slice position being the imaging slice position in the real imaging”, wherein [0043] the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs”). 
Yokosawa further teaches, when considering intervertebral discs, calculate a cross-section position such as “In the case of the interspinal disc, the optimum orientation plane is a plane being parallel to the inclination of the interspinal disc. Those optimum orientation planes above are set based on the anatomical feature that is extracted according to the imaging slice position calculation algorithm” ([0090]). Yokosawa teaches also the calculation as being performed using scout imaging (abstract “Upon actual imaging, the imaging slice parameter and the anatomical feature of the imaging target subject obtained by scout imaging are used to determine the imaging slice position of the imaging target subject”) therefore the steps performed by the signal processor using an image acquired in advance by the imager.
[...wherein the signal processor is configured to: extract a plurality of intervertebral disks to detect a position and size of each of the plurality of intervertebral disks, using an image acquired in advance by the imager, perform a matching process with a spine model based upon information of the position and size of each intervertebral disk, detected by the signal processor, and calculate a cross-section position including the intervertebral disks specified through the matching process...].
Yokosawa does not teach specifically wherein the signal processor is configured to: extract a plurality of intervertebral disks to detect a position and size of each of the plurality of intervertebral disks, using an image acquired in advance by the imager, perform a matching process with a spine model based upon information of the position and size of each intervertebral disk, detected by the signal processor, and calculate a cross-section position including the intervertebral disks specified through the matching process as in claim 1.
However, Weiss teaches similarly a magnetic resonance imaging apparatus (p.256 col.2 last ¶ “1.5-T MR imaging system (Excite; GE Medical Systems, Milwaukee, Wis) with a standard four-channel, six-element quadrature spine coil and surface coil correction algorithm”), comprising: an imager to acquire a nuclear magnetic resonance signal generated from the imaging plane (p.256 col.2 last ¶ “1.5-T MR imaging system (Excite; GE Medical Systems, Milwaukee, Wis) with a standard four-channel, six-element quadrature spine coil and surface coil correction algorithm” wherein the MR imaging system has implicitly an imager for providing image such as sagittal images in Figs 2 and 3); a signal processor configured to process the nuclear magnetic resonance signal acquired from the imager (p.257 col.2 “a personal computer workstation configured with an Intel (San Jose, Calif) 2.8-GHz Xeon processor” and col.3 2nd-3rd ¶ “As shown in the schematic diagram in Figure 1, the automated disk detection and numbering algorithm is a multistep iterative process. Digital imaging and communications in medicine ASSIST images of the cervicothoracic (top half) and thoracolumbar (bottom half) spine are first input into Matlab 7 (Math-Works, Natick, Mass) for digital image processing. Initially, these two data sets are processed separately by using different threshold values and disk constraint parameters (Figs 1a, 2)); a controller configured to control the imager and the signal processor (p.256 col.2 last ¶ “1.5-T MR imaging system (Excite; GE Medical Systems, Milwaukee, Wis) with a standard four-channel, six-element quadrature spine coil and surface coil correction algorithm” wherein the MR imaging system has implicitly an imager for providing image such as sagittal images in Figs.1 and 2 and therefore a controller to control the imager to provide the images in Figs. 2 and 3. Weiss teaches the use of a separate image processor to perform the identification of the intervertebral discs as in Fig.1a and one of ordinary skill in the art would have recognized as obvious to integrate the method of Weiss for the intervertebral disk analysis performed by this image processor into the methods performed by the image processor from the MR system since the method of Weiss is directly using the signal from images acquired by the MR imaging system and performed automatically its tasks (Title and abstract) and since the Applicant did not specify a criticality to have resident image processor of the MRI to perform the claimed functions since the US Court of Customs and Patent Appeals ruled in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) that if the facts in a prior legal decision are sufficiently similar to those in an application under examination, making integral is considered as obvious (see MPEP 2144.04.V.B)); and wherein the signal processor is configured to: 
extract a plurality of intervertebral disks to detect a position and size of each of the plurality of intervertebral disks (Figs.2-3, with the extraction is performed by segmentation and additional constraints for the discs in white in Fig.2, and p.258 col.1 to col.3 1st ¶ describing the steps of extraction with the determination of their positions and size in p.258 col.3 last ¶ to p.259 col.1 1st ¶).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yokosawa such as the apparatus comprises the signal processor configured to extract a plurality of intervertebral disks to detect a position and size of each of the plurality of intervertebral disks using an image acquired in advance by the imager, since one of ordinary skill in the art would recognize that segmenting out the intervertebral discs for the whole body sagittal image of the patient and extracting conditionally the intervertebral discs for the whole spine were known in the art as taught by Weiss and since the steps directed to identifying the intervertebral discs were known in the art as taught by Yokosawa. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Weiss and Yokosawa teach similar MRI system for imaging the spine and intervertebral discs. The motivation would have been to provide the characterization of the whole set of intervertebral discs along the whole spine including those with a very low signal, as suggested by Weiss (Figs.3-5). 
Yokosawa and Weiss do not specifically teach perform a matching process with a spine model based upon information of the position and size of each intervertebral disk, detected by the signal processor, and calculate a cross-section position including the intervertebral disks specified through the matching process as in claim 1.
However, Pekar teaches within the same field of endeavor of automated detection of spine and intervertebral disc using MRI (Title and abstract) performing a matching process with a spine model based upon information of the position and size of each intervertebral disk, detected by the signal processor (p.602 last ¶ to p.603 1st ¶ “The scout image is analyzed by the anatomy recognition algorithm, which automatically detects the intervertebral discs and labels the corresponding vertebrae. In a clinical environment, the system would typically ask the operator Automated Planning of Scan Geometries in Spine MRI Scans 603 to confirm (and, if needed, even adapt) the correctness of anatomy detection. After the labeling step, the positions and orientations of the intervertebral discs are used to generate a set of landmarks required for automated geometry planning” for the intervertebral discs defining the set of anatomical landmarks and p.605 1st ¶ “the method uses a training set of manually planned geometries to propose a planning based on correlation with the automatically detected anatomical landmarks. On the training samples, rigid registration of the automatically detected landmarks is carried out. A robust multi-variate median approach [10] has to be employed in the computation of the “atlas” landmarks, since anatomical variability as well as variability in the landmark extraction impede perfect alignment. The variance of the landmark positions in the training samples w.r.t. the position of the corresponding “atlas” landmark furthermore determines its contribution to the proposed planning. Finally, the planning algorithm performs rigid registration of the detected set of landmarks from the current image with the “atlas” landmarks from the training set based on these contributions” for performing the matching process with a spine model using the information of each of the intervertebral discs as anatomical landmarks).
Additionally, Pekar teaches calculate a cross-section position including the intervertebral disks specified through the matching process (Fig.3 with the automatic determination of the position of each of the intervertebral disc according to the matching method with the green lines for the disc’s cross-section planes with the green corresponding cross-section images in the right panel which implicitly necessitates the determination of the position of the cross-section).
  Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yokosawa as modified by Weis such that the apparatus has the signal processor configured to perform a matching process with a spine model based upon information of the position and size of each intervertebral disk, detected by the signal processor and calculate a cross-section position including the intervertebral disks specified through the matching process, since one of ordinary skill in the art would recognize that matching the imaged intervertebral discs with those from an atlas according to their size, shape and position for characterizing the imaged spine and then calculate the position of the cross-section images across the intervertebral discs were known in the art as taught by Pekar. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Pekar and Yokosawa teach similar MRI system for imaging the spine and intervertebral discs. The motivation would have been to provide the characterization of the whole set of intervertebral discs with the determination of the cross-section image containing the intervertebral discs for assessing the pathology of those discs, as suggested by Pekar (Fig.3).

Regarding the dependent claims 4-9, 17, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Yokosawa, Weiss and Pekar.
Regarding claim 4, as discussed above, Yokosawa teaches positioning a first cross-section image and a second cross-section image crossing each other ([0043] the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0169]-[0171] and Fig. 10 describing the position setting of successive cross-section images with the measurements from the first cross-section used for the determination of the second cross-section image) therefore reading on the imager is configured to perform positioning imaging for determining the position of the imaging plane and main imaging for a plurality of cross sections including a first cross section and a second cross section crossing each other and the signal processor sets an imaging cross-section position of the second cross section using an image of the first cross section acquired by the positioning imaging or the main imaging as claimed. The examiner notes also that Pekar is teaching the same as reported in Fig.3.
Regarding claim 5, Yokosawa teaches the first cross section is a sagittal plane, and the second cross section is an axial plane ([0043] the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0169]-[0171] and Fig. 10 describing the position setting of successive cross-section images with the measurements from the first cross-section used for the determination of the second cross-section image). The examiner notes also that Pekar is teaching the same as reported in Fig.3.
Regarding claim 6, Yokosawa teaches the signal processor that extracts an anatomical feature of an image acquired by the positioning imaging to detect a median plane, and reconstruct and use an image of a position detected by the signal processor as the image of the first cross section ([0201] “conditions for retrieving the median line are set as follows; 1) a region where the sum total of the image values on a straight line is low in the brain region, 2) a region where the sum total of the second derivatives is high in the direction vertical to the straight line at a point on the straight line in the brain region, and the like, and then the median line is extracted. On this occasion, the midsagittal plane is a plane for dividing left and right. Thus, the tissue is symmetric with respect to the midsagittal plane” and [0203] “This configuration may enhance the robustness of the process for extracting the midsagittal plane, and increase the extraction accuracy” for the reconstruction of the “midsagittal plane image” as the cross-section with [0204] “the result indicating low extraction accuracy is outputted”).
Regarding claim 7, as discussed for claim 6, Yokosawa teaches the use of a correlation function for optimizing the accuracy of the extraction of the mid-sagittal plane image (setting the axial slice image as designated for information defining the inclination/orientation of the standard imaging slice or mid-sagittal image as in [0088] “an axial slice, like the transverse plane, coronal plane, and sagittal plane, is designated as the information defining the inclination of the standard imaging slice” with Fig. 11 and [0192] with “accuracy judgment part 222 with [0201] describing the different conditions for the median definition and the determination of the appropriate median from the axial image “Therefore, in order to extract the median line on the axial image, a black linear portion is retrieved” and with the calculation of a correlation coefficient “and the correlation coefficient between the left and right for the condition 4), thereby extracting a portion where a minimum value or a maximum value of the evaluation value is obtained” and [0203] “This configuration may enhance the robustness of the process for extracting the midsagittal plane, and increase the extraction accuracy” with the choice of the axial slice image for determining the optimal correlation value) therefore reading on the signal processor is further configured to determine reliability of the cross-section position calculated by the signal processor, and, when the signal processor determines that the reliability is low, set a position of a cross section (axial cross section) passing through an apparatus coordinate axis used for setting the cross-section position as an imaging cross-section position. 
Regarding claim 8, Yokosawa teaches  a display controller configured to cause a display  to display the cross-section position set by the signal processor as a recommended imaging cross-section position (computer 110 in Fig. 2 and [0039] “The computer 110 performs not only the signal processing for processing the received signal, but also controls the entire operations”, Fig. 10 and [0170] “the display part 230 displays thus calculated first real imaging slice position on the monitor 111 as the first recommended imaging slice position to be shown to the user (step S1405)” and [0171] “the display part 230 displays thus calculated the second real imaging slice position on the monitor 111, as the second recommended imaging slice position to be shown to the user (step S1409)” and Fig. 11 and [0187] “In addition, the display part 230 shows the user the result of the judgment”). The examiner notes also that Pekar is teaching the same as reported in Fig.3.
Regarding claim 9, Yokosawa teaches the signal processor further configured to correct the cross-section position calculated by the signal processor by using an image acquired in main imaging ([0232] “the adjustment acceptor 240 for accepting the adjustments of the real imaging slice position calculated by the real imaging slice position calculator 220, and the learning part 250 for analyzing the accepted learning data and feeding the learning data back to the imaging slice parameter” with “This configuration enables calculation of the real imaging slice position with a higher degree of accuracy” with [0235] “the learning data is updated by adding the latest result on the learning data” and “the learning part 250 calculates an average value between the latest learning data and already existing learning data every time the latest learning data is obtained”).
Regarding claim 17, Yokosawa does not specifically teach the signal processor is configured to arrange the plurality of intervertebral disks in order from a tissue as a reference to perform the matching process with the spine model according to the order as in claim 17.
However, Weiss teaches the labelling of the intervertebral disc downwards with the initial identification of the first disc below the cranium (Figs.5-7 and p.261-262 ¶ Appendix wherein localization of the intervertebral disc is described, with the initial identification of the C2-C3 disc (p.260 col.3 1st ¶) and with expected stepwise presence of discs) therefore teaching the signal processor is configured to arrange the plurality of intervertebral disks in order from a tissue as a reference to perform the matching process with the spine model according to the order as claimed.  
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yokosawa as modified by Weis and Pekar such as the apparatus comprises a signal processor configured to arrange the plurality of intervertebral disks in order from a tissue as a reference to perform the matching process with the spine model according to the order, since one of ordinary skill in the art would recognize that labelling automatically the intervertebral discs stepwise downwardly from the first  C2-C3 disc underneath the cranium was known in the art as taught by Weiss. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Weis and Yokosawa teach similar MRI system for imaging the spine and intervertebral discs. The motivation would have been to provide to the clinician a complete description of the spine with measured or expected locations of the intervertebral discs even if missing or altered by pathological conditions, as suggested by Weiss (Figs.5-7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) in view of Weiss et al. (2006 Radiology 239:255-262; Pub.Date 2006) and Pekar et al. (2007 MICCAI 2007, Part I, LNCS 4791, pp. 601–608; Pub.Date 2005) as applied to claim 1 and further in view of Kirschner et al. (2011 Proc. SPIE ISOE Prog. Biomed. Optics Imaging 7962:796211 9 pages; Pub.Date 2011).
Yokosawa, Weiss and Pekar teaches an apparatus as set forth above. 
Yokosawa, Weiss and Pekar do not specifically teach the signal processor is configured to perform the matching process while deforming the template of the specific tissue under a certain constraint as in claim 3.
However, Kirschner teaches within the same field of endeavor for fast and accurate segmentation of anatomical structure/organs within medical images (Title and abstract) use of the techniques active shape models wherein the techniques are performing matching while deforming the template of the specific tissue under a certain constraint (p.796211-3 5th -7th ¶ “In an iterative procedure, landmarks are displaced in the matching step to image features in their vicinity, which results in a deformed shape x.” wherein “We propose to constrain deformed shapes during ASM segmentation with an energy minimization approach. After each matching step of the ASM algorithm, the new plausible shape x∗ is determined by minimizing the energy function
E(x) = Eimage(x) + Eshape(x). (1)
Analogous to various other approaches in image segmentation, our energy function consists of an external energy Eimage(x) that draws the contour of the model towards the optimal image features found during matching, and an internal energy Eshape(x) that penalizes deviations from the shape model.”) teaching that the active shape model technique that performs the matching process while deforming the template of the specific tissue under a certain constraint as claimed in claim 3.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yokosawa as modified by Weis and Pekar such as the apparatus comprises a signal processor configured to perform the matching process while deforming the template of the specific tissue under a certain constraint, since one of ordinary skill in the art would recognize that performing active shape model technique performing the matching process while deforming the template of the specific tissue under a certain constraint was known in the art as taught by Kirschner. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kirschner and Pekar teach using registration between images for extracting anatomical features from specific tissue within medical images acquired by MRI. The motivation would have been to provide a more accurate extraction of the desired landmarks as suggested by Kirschner (abstract). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) in view of Weiss et al. (2006 Radiology 239:255-262; Pub.Date 2006) and Pekar et al. (2007 MICCAI 2007, Part I, LNCS 4791, pp. 601–608; Pub.Date 2005) as applied to claim 1 and further in view of Han et al. (USPN 20160063720 A1; Pub.Date 03/03/2016; Fil.Date 09/02/2014).
Yokosawa, Weiss and Pekar teaches an apparatus as set forth above. 
Yokosawa, Weiss and Pekar do not specifically teach the signal processor is configured to perform the extraction of the intervertebral disks using a machine learning algorithm learned by learning data of the intervertebral disks as in claim 14.
However, Han teaches within the same field of endeavor of extracting tissue from medical image from MRI (Title and abstract “and [0038] “The disclosed image segmentation systems and methods can be applied to medical images obtained from any type of imaging modalities, including, but not limited to..., magnetic resonance imaging (MRI)”) wherein the signal processor is configured to perform the extraction of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue (abstract “The method may be implemented by a processor device “ and [0001] “systems and methods for automated medical image segmentation based on learning algorithms using features extracted relative to anatomical landmarks” and [0027] “the present disclosure are directed to segmenting a medical image using learning algorithms based on landmark features. As used herein, a "learning algorithm" refers to any algorithm that can learn a model or a pattern based on existing information or knowledge. For example, the learning algorithm may be a machine learning algorithm”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yokosawa as modified by Weis and Pekar such that the apparatus comprises the signal processor configured to perform the extraction of the specific tissue using a machine learning algorithm learned by learning data of the specific tissue, since one of ordinary skill in the art would recognize that using machine learning techniques for matching models to anatomical structures to extract anatomical landmarks or specific tissue of the subject from medical images acquired from MRI were known in the art as taught by Han. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Han and Yokosawa teach extracting anatomical landmarks from MRI medical images. The motivation would have been to provide an improvement with a direct classification of the specific tissue and improvement in the determined contour of the extracted tissue, as suggested by Han (abstract and [0094]).
Regarding claim 15, Yokosawa, Weiss and Pekar do not specifically teach the signal processor is configured to perform the extraction using an adaptive boosting method as in claim 15.
In addition to the teachings for claim 14, Han teaches wherein the signal processor is configured to perform the extraction using an adaptive boosting method ([0027] the learning algorithm may be a machine learning algorithm or any other suitable learning algorithm. In some embodiments, a supervised learning algorithm, such as a Support Vector Machine (SVM), Adaboost/Logitboost” wherein the label Adaboost is known to be the method of adaptive boosting method).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yokosawa as modified by Weis and Pekar such that the apparatus comprises the signal processor configured to perform the extraction using an adaptive boosting method, since one of ordinary skill in the art would recognize that using machine learning techniques including adaptive boosting method/Adaboost for matching models to anatomical structures to extract anatomical landmarks or specific tissue of the subject from medical images acquired from MRI were known in the art as taught by Han. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Han and Yokosawa teach extracting anatomical landmarks from MRI medical images. The motivation would have been to provide an improvement with a direct classification of the specific tissue and improvement in the determined contour of the extracted tissue, as suggested by Han (abstract and [0094]).
Regarding claim 16, Yokosawa, Weiss and Pekar do not specifically teach the signal processor is configured to perform the matching process using an active shape model method as in claim 16.
In addition to the teachings for claim 14, Han teaches wherein the signal processor is configured to perform the matching process using an active shape model method (Fig.9 and [0092] Shape modelling and [0093] “The initial contour may be provided to shape model 920 for further refinement. Examples of shape model 920 may include, but not limited to, Active Shape Model (ASM),...”  with matching for contour refinement [0098] “For example, shape model 920 may first perform a profile modeling to determine a rough shape of the object, and then confirm the rough shape to the point distribution model, which restricts the way the shape may vary. Shape model 920 may alternate these steps until convergence”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Yokosawa as modified by Weis and Pekar such that the apparatus comprises the signal processor configured to perform the matching process using an active shape model method, since one of ordinary skill in the art would recognize that using machine learning techniques including active shape model method for matching models to anatomical structures to extract anatomical landmarks or specific tissue of the subject from medical images acquired from MRI for matching models to anatomical structures to extract anatomical landmarks or specific tissue of the subject from medical images acquired from MRI were known in the art as taught by Han. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since both Han and Yokosawa teach extracting anatomical landmarks from MRI medical images. The motivation would have been to provide an improvement with a direct classification of the specific tissue and improvement in the determined contour of the extracted tissue, as suggested by Han (abstract and [0094]).

Claims 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa et al. (USPN 20140191756 A1; Pub.Date 07/10/2014; Fil.Date 07/27/2012) in view of Weiss et al. (2006 Radiology 239:255-262; Pub.Date 2006) and Pekar et al. (2007 MICCAI 2007, Part I, LNCS 4791, pp. 601–608; Pub.Date 2005).
Regarding independent claim 10, Yokosawa teaches, as discussed for claim 1, a magnetic resonance imaging apparatus and method of controlling it including an imager  (Title, abstract and Fig.1 and [0013] and [0016]-[0017] for describing the general functions of the imaging unit as MRI apparatus) and a signal processor configured to automatically position an imaging position (Fig.2 [0020] and [0038] computer 110 , and [0015] “to provide a technique in a medical imaging apparatus such as an MRI apparatus that is able to set any plane in three-dimensional space as an imaging slice, the technique allowing an automatically-set imaging slice to be configured in such a manner as suiting user's preferences, and determining a position of the imaging slice being configured, with respect to an imaging target subject, automatically with a high degree of accuracy” with the term “slice” being interpreted as a cross-section of a volume as exemplified by [0043] wherein the slice is defined as “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” and [0017] for describing the different functions for the processing steps and [0018] “According to the present invention, a medical imaging apparatus, such as an MRI apparatus being capable of setting any plane in three-dimensional space as an imaging slice, allows an automatically-set imaging slice to be configured to suit user's preferences, and a position of the imaging slice being configured, with respect to an imaging target subject, to be determined automatically with a high degree of accuracy”), comprising: 
imaging, using imaging of the imager, a positioning image of a subject including a spine (abstract “Upon actual imaging, the imaging slice parameter and the anatomical feature of the imaging target subject obtained by scout imaging are used to determine the imaging slice position of the imaging target subject” with imaging with a scout image using the MRI device with the use of the scout image towards [0042] “a real imaging slice position calculator 220 for calculating a real imaging slice position being the imaging slice position in the real imaging, as the position of the standard imaging slice in the imaging target subject” with identification of anatomical features with [0044] “As for the anatomical feature, by way of example, it may relate to... the spinal nerves, interspinal discs, and vertebra, if the imaging site is the spine” with the consideration with [0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” wherein the scout imaging is interpreted as a 3D image according to [0158] “a method for cutting out the slice employs the MPR (Multi Planar Reconstruction) process of 3D image” as interpreted as a positioning image of the subject including a spine from which sagittal and transversal cross-section are cut);
Yokosawa teaches a first imaging, using the imaging of the imager, a first cross section including the spine and extending along a longitudinal direction of the spine ([0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with Fig.10 and [0181] “when the "lumbar vertebra" is accepted via the imaging site accepting region 310, the "centrum" is accepted via the anatomical feature accepting region 321, and the "sagittal plane" is accepted via the slice orientation accepting region 322” with first real imaging slice as first cross-section with the sagittal image including the spine and extending along the longitudinal direction of the spine)
Yokosawa teaches a second imaging, using the imaging of the imager, a second cross section in a direction of traversing the spine ([0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with Fig.10 and [0181] “when the "lumbar vertebra" is accepted via the imaging site accepting region 310, the "centrum" is accepted via the anatomical feature accepting region 321, and the "sagittal plane" is accepted via the slice orientation accepting region 322” with first real imaging slice as the sagittal image and  with the transverse plane image parallel to the interspinal disk therefore traversing the spine); 
Yokosawa teaches automatically setting, using the signal processor, a position of the cross section to be imaged in the second imaging ([0181] with “when the "lumbar vertebra" is accepted via the imaging site accepting region 310, the "centrum" is accepted via the anatomical feature accepting region 321, and the "sagittal plane" is accepted via the slice orientation accepting region 322” considering “[0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0197] “using a two-dimensional multi-slice image of each of the transverse plane, coronal plane and sagittal plane”). 
Yokosawa further teaches, when considering intervertebral discs, calculate a cross-section position such as “In the case of the interspinal disc, the optimum orientation plane is a plane being parallel to the inclination of the interspinal disc. Those optimum orientation planes above are set based on the anatomical feature that is extracted according to the imaging slice position calculation algorithm” ([0090]).
Yokosawa does not specifically teach wherein the automatically setting includes: detecting a plurality of intervertebral disks using the positioning image or an image including the spine acquired in the first imaging, performing a matching process between a position of the plurality of intervertebral disks detected in the plurality of intervertebral disks and a spine model, and calculating a position of the second cross section based upon the positions of the plurality of intervertebral disks specified by matching with the spine model in the matching as in claim 10. 
However, Weiss teaches similarly a magnetic resonance imaging apparatus (p.256 col.2 last ¶ “1.5-T MR imaging system (Excite; GE Medical Systems, Milwaukee, Wis) with a standard four-channel, six-element quadrature spine coil and surface coil correction algorithm”), comprising: an imager to acquire a nuclear magnetic resonance signal generated from the imaging plane (p.256 col.2 last ¶ “1.5-T MR imaging system (Excite; GE Medical Systems, Milwaukee, Wis) with a standard four-channel, six-element quadrature spine coil and surface coil correction algorithm” wherein the MR imaging system has implicitly an imager for providing image such as sagittal images in Figs 2 and 3); a signal processor configured to process the nuclear magnetic resonance signal acquired from the imager (p.257 col.2 “a personal computer workstation configured with an Intel (San Jose, Calif) 2.8-GHz Xeon processor” and col.3 2nd-3rd ¶ “As shown in the schematic diagram in Figure 1, the automated disk detection and numbering algorithm is a multistep iterative process. Digital imaging and communications in medicine ASSIST images of the cervicothoracic (top half) and thoracolumbar (bottom half) spine are first input into Matlab 7 (Math-Works, Natick, Mass) for digital image processing. Initially, these two data sets are processed separately by using different threshold values and disk constraint parameters (Figs 1a, 2)); a controller configured to control the imager and the signal processor (p.256 col.2 last ¶ “1.5-T MR imaging system (Excite; GE Medical Systems, Milwaukee, Wis) with a standard four-channel, six-element quadrature spine coil and surface coil correction algorithm” wherein the MR imaging system has implicitly an imager for providing image such as sagittal images in Figs.1 and 2 and therefore a controller to control the imager to provide the images in Figs. 2 and 3. Weiss teaches the use of a separate image processor to perform the identification of the intervertebral discs as in Fig.1a and one of ordinary skill in the art would have recognized as obvious to integrate the method of Weiss for the intervertebral disk analysis performed by this image processor into the methods performed by the image processor from the MR system since the method of Weiss is directly using the signal from images acquired by the MR imaging system and performed automatically its tasks (Title and abstract) and since the Applicant did not specify a criticality to have resident image processor of the MRI to perform the claimed functions since the US Court of Customs and Patent Appeals ruled in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) that if the facts in a prior legal decision are sufficiently similar to those in an application under examination, making integral is considered as obvious (see MPEP 2144.04.V.B)); and wherein the automatically setting includes: 
detecting a plurality of intervertebral disks using the positioning image or an image including the spine acquired in the first imaging (Figs.2-3, with the detection/extraction is performed by segmentation and additional constraints for the discs in white in Fig.2, and p.258 col.1 to col.3 1st ¶ describing the steps of detection/extraction with the determination of their positions and size in p.258 col.3 last ¶ to p.259 col.1 1st ¶ and wherein the detection/extraction is performed using the sagittal cross-section for the first imaging).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Yokosawa such as the method comprises the automatically setting including: detecting a plurality of intervertebral disks using the positioning image or an image including the spine acquired in the first imaging, since one of ordinary skill in the art would recognize that segmenting out the intervertebral discs for the whole body sagittal image of the patient and detecting/extracting conditionally the intervertebral discs for the whole spine were known in the art as taught by Weiss and since the steps directed to identifying the intervertebral discs were known in the art as taught by Yokosawa. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Weiss and Yokosawa teach similar MRI system for imaging the spine and intervertebral discs. The motivation would have been to provide the characterization of the whole set of intervertebral discs along the whole spine including those with a very low signal, as suggested by Weiss (Figs.3-5). 
	Yokosawa and Weiss do not specifically teach performing a matching process between a position of the plurality of intervertebral disks detected in the plurality of intervertebral disks and a spine model, and calculating a position of the second cross section based upon the positions of the plurality of intervertebral disks specified by matching with the spine model in the matching as in claim 10.
However, Pekar teaches within the same field of endeavor of automated detection of spine and intervertebral disc using MRI (Title and abstract) performing a matching process between a position of the plurality of intervertebral disks detected in the plurality of intervertebral disks and a spine model (p.602 last ¶ to p.603 1st ¶ “The scout image is analyzed by the anatomy recognition algorithm, which automatically detects the intervertebral discs and labels the corresponding vertebrae. In a clinical environment, the system would typically ask the operator Automated Planning of Scan Geometries in Spine MRI Scans 603 to confirm (and, if needed, even adapt) the correctness of anatomy detection. After the labeling step, the positions and orientations of the intervertebral discs are used to generate a set of landmarks required for automated geometry planning” for the intervertebral discs defining the set of anatomical landmarks and p.605 1st ¶ “the method uses a training set of manually planned geometries to propose a planning based on correlation with the automatically detected anatomical landmarks. On the training samples, rigid registration of the automatically detected landmarks is carried out. A robust multi-variate median approach [10] has to be employed in the computation of the “atlas” landmarks, since anatomical variability as well as variability in the landmark extraction impede perfect alignment. The variance of the landmark positions in the training samples w.r.t. the position of the corresponding “atlas” landmark furthermore determines its contribution to the proposed planning. Finally, the planning algorithm performs rigid registration of the detected set of landmarks from the current image with the “atlas” landmarks from the training set based on these contributions” for performing the matching process with a spine model using the information of each of the intervertebral discs as anatomical landmarks).
Additionally, Pekar teaches calculating a position of the second cross section based upon the positions of the plurality of intervertebral disks specified by matching with the spine model in the matching (Fig.3 with the automatic determination of the position of each of the intervertebral disc according to the matching method with the green lines for the disc’s cross-section planes with the green corresponding cross-section images in the right panel which implicitly necessitates the determination of the position of the cross-section).
  Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Yokosawa as modified by Weis such as the method comprises the automatically setting including performing a matching process between a position of the plurality of intervertebral disks detected in the plurality of intervertebral disks and a spine model, and calculating a position of the second cross section based upon the positions of the plurality of intervertebral disks specified by matching with the spine model in the matching, since one of ordinary skill in the art would recognize that matching the imaged intervertebral discs with those from an atlas according to their size, shape and position for characterizing the imaged spine and then calculate the position of the cross-section images across the intervertebral discs were known in the art as taught by Pekar. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Pekar and Yokosawa teach similar MRI system for imaging the spine and intervertebral discs. The motivation would have been to provide the characterization of the whole set of intervertebral discs with the determination of the cross-section image containing the intervertebral discs for assessing the pathology of those discs, as suggested by Pekar (Fig.3).

Regarding the dependent claim 11, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yokosawa, Weis and Pekar.
Regarding claim 11, Yokosawa teaches also creating a mid-sagittal plane image using the determination of a median plane and using the plane for providing transverse plane image (([0201] “conditions for retrieving the median line are set as follows; 1) a region where the sum total of the image values on a straight line is low in the brain region, 2) a region where the sum total of the second derivatives is high in the direction vertical to the straight line at a point on the straight line in the brain region, and the like, and then the median line is extracted. On this occasion, the midsagittal plane is a plane for dividing left and right. Thus, the tissue is symmetric with respect to the midsagittal plane” and [0203] “This configuration may enhance the robustness of the process for extracting the midsagittal plane”, with the application of the mid-sagittal plane as suggested for the transverse plane determination considering [0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” and [0197] “using a two-dimensional multi-slice image of each of the transverse plane, coronal plane and sagittal plane”).

Regarding independent claim 13, Yokosawa teaches the use of computer with memory and storage device ([0249] “the computer 110 is provided with a CPU, a memory, the storage device, and the like, and the computer 110 implements each function by allowing the CPU to load in the memory the programs stored in the storage device, and execute the programs”) reading on a non-transitory computer-reading memory storing a program for auto-setting of an image plane, the program, when executed by the computer, causing the computer to execute operations comprising:
receiving positioning images of a sagittal plane, an axial plane, and a coronal plane imaged by a magnetic resonance imaging apparatus (abstract “Upon actual imaging, the imaging slice parameter and the anatomical feature of the imaging target subject obtained by scout imaging are used to determine the imaging slice position of the imaging target subject” [0153] ”a method for cutting out the slice employs the MPR (Multi Planar Reconstruction) process of 3D image. The user configures the settings of the reference information on the standard image that is cut out “ wherein the cutting is performed to different planes [0197] “using a two-dimensional multi-slice image of each of the transverse plane, coronal plane and sagittal plane” when considering cutting the 3D scout imaging); 
determining an image of the sagittal plane for determining an imaging cross-section position of the axial plane using at least one of the positioning images of the axial plane and the coronal plane ([0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with Fig.10 and [0181] “when the "lumbar vertebra" is accepted via the imaging site accepting region 310, the "centrum" is accepted via the anatomical feature accepting region 321, and the "sagittal plane" is accepted via the slice orientation accepting region 322” with first real imaging slice as the sagittal image and  with the transverse plane image parallel to the interspinal disk therefore traversing the spine, the transverse plane being the axial plane); and 
determining the imaging cross-section position of the axial plane using the determined image of the sagittal plane ([0181] with “when the "lumbar vertebra" is accepted via the imaging site accepting region 310, the "centrum" is accepted via the anatomical feature accepting region 321, and the "sagittal plane" is accepted via the slice orientation accepting region 322” considering “[0043] “If it is a lumbar vertebra region, the imaging slice may be a sagittal plane assuming the centrum as a center, and a transverse plane being parallel to the interspinal discs” with [0197] “using a two-dimensional multi-slice image of each of the transverse plane, coronal plane and sagittal plane”). 
Yokosawa further teaches, when considering intervertebral discs, calculate a cross-section position such as “In the case of the interspinal disc, the optimum orientation plane is a plane being parallel to the inclination of the interspinal disc. Those optimum orientation planes above are set based on the anatomical feature that is extracted according to the imaging slice position calculation algorithm” ([0090]).
Yokosawa does not specifically teach wherein the automatically setting includes: detecting a plurality of intervertebral disks  using the positioning image or an image including the spine acquired in the first imaging, performing a matching process between a position of the plurality of intervertebral disks  detected in the plurality of intervertebral disks  and a spine model, and calculating a position of the second cross section based upon the positions of the plurality of intervertebral disks  specified by matching with the spine model in the matching as in claim 13.
However, Weiss teaches similarly a magnetic resonance imaging apparatus (p.256 col.2 last ¶ “1.5-T MR imaging system (Excite; GE Medical Systems, Milwaukee, Wis) with a standard four-channel, six-element quadrature spine coil and surface coil correction algorithm”), comprising: an imager to acquire a nuclear magnetic resonance signal generated from the imaging plane (p.256 col.2 last ¶ “1.5-T MR imaging system (Excite; GE Medical Systems, Milwaukee, Wis) with a standard four-channel, six-element quadrature spine coil and surface coil correction algorithm” wherein the MR imaging system has implicitly an imager for providing image such as sagittal images in Figs 2 and 3); a signal processor configured to process the nuclear magnetic resonance signal acquired from the imager (p.257 col.2 “a personal computer workstation configured with an Intel (San Jose, Calif) 2.8-GHz Xeon processor” and col.3 2nd-3rd ¶ “As shown in the schematic diagram in Figure 1, the automated disk detection and numbering algorithm is a multistep iterative process. Digital imaging and communications in medicine ASSIST images of the cervicothoracic (top half) and thoracolumbar (bottom half) spine are first input into Matlab 7 (Math-Works, Natick, Mass) for digital image processing. Initially, these two data sets are processed separately by using different threshold values and disk constraint parameters (Figs 1a, 2)); a controller configured to control the imager and the signal processor (p.256 col.2 last ¶ “1.5-T MR imaging system (Excite; GE Medical Systems, Milwaukee, Wis) with a standard four-channel, six-element quadrature spine coil and surface coil correction algorithm” wherein the MR imaging system has implicitly an imager for providing image such as sagittal images in Figs.1 and 2 and therefore a controller to control the imager to provide the images in Figs. 2 and 3. Weiss teaches the use of a separate image processor to perform the identification of the intervertebral discs as in Fig.1a and one of ordinary skill in the art would have recognized as obvious to integrate the method of Weiss for the intervertebral disk analysis performed by this image processor into the methods performed by the image processor from the MR system since the method of Weiss is directly using the signal from images acquired by the MR imaging system and performed automatically its tasks (Title and abstract) and since the Applicant did not specify a criticality to have resident image processor of the MRI to perform the claimed functions since the US Court of Customs and Patent Appeals ruled in In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) that if the facts in a prior legal decision are sufficiently similar to those in an application under examination, making integral is considered as obvious (see MPEP 2144.04.V.B)); and wherein the automatically setting includes: 
detecting a plurality of intervertebral disks  using the positioning image or an image including the spine acquired in the first imaging (Figs.2-3, with the detection/extraction is performed by segmentation and additional constraints for the discs in white in Fig.2, and p.258 col.1 to col.3 1st ¶ describing the steps of detection/extraction with the determination of their positions and size in p.258 col.3 last ¶ to p.259 col.1 1st ¶ and wherein the detection/extraction is performed using the sagittal cross-section for the first imaging).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the non-transitory computer-reading memory of Yokosawa with wherein the automatically setting includes: detecting a plurality of intervertebral disks  using the positioning image or an image including the spine acquired in the first imaging, since one of ordinary skill in the art would recognize that segmenting out the intervertebral discs for the whole body sagittal image of the patient and detecting/extracting conditionally the intervertebral discs for the whole spine were known in the art as taught by Weiss and since the steps directed to identifying the intervertebral discs were known in the art as taught by Yokosawa. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Weiss and Yokosawa teach similar MRI system for imaging the spine and intervertebral discs. The motivation would have been to provide the characterization of the whole set of intervertebral discs along the whole spine including those with a very low signal, as suggested by Weiss (Figs.3-5). 
	Yokosawa and Weiss do not specifically teach performing a matching process between a position of the plurality of intervertebral disks  detected in the plurality of intervertebral disks  and a spine model, and calculating a position of the second cross section based upon the positions of the plurality of intervertebral disks  specified by matching with the spine model in the matching as in claim 13.
However, Pekar teaches within the same field of endeavor of automated detection of spine and intervertebral disc using MRI (Title and abstract) performing a matching process between a position of the plurality of intervertebral disks detected in the plurality of intervertebral disks and a spine model (p.602 last ¶ to p.603 1st ¶ “The scout image is analyzed by the anatomy recognition algorithm, which automatically detects the intervertebral discs and labels the corresponding vertebrae. In a clinical environment, the system would typically ask the operator Automated Planning of Scan Geometries in Spine MRI Scans 603 to confirm (and, if needed, even adapt) the correctness of anatomy detection. After the labeling step, the positions and orientations of the intervertebral discs are used to generate a set of landmarks required for automated geometry planning” for the intervertebral discs defining the set of anatomical landmarks and p.605 1st ¶ “the method uses a training set of manually planned geometries to propose a planning based on correlation with the automatically detected anatomical landmarks. On the training samples, rigid registration of the automatically detected landmarks is carried out. A robust multi-variate median approach [10] has to be employed in the computation of the “atlas” landmarks, since anatomical variability as well as variability in the landmark extraction impede perfect alignment. The variance of the landmark positions in the training samples w.r.t. the position of the corresponding “atlas” landmark furthermore determines its contribution to the proposed planning. Finally, the planning algorithm performs rigid registration of the detected set of landmarks from the current image with the “atlas” landmarks from the training set based on these contributions” for performing the matching process with a spine model using the information of each of the intervertebral discs as anatomical landmarks).
Additionally, Pekar teaches calculating a position of the second cross section based upon the positions of the plurality of intervertebral disks specified by matching with the spine model in the matching (Fig.3 with the automatic determination of the position of each of the intervertebral disc according to the matching method with the green lines for the disc’s cross-section planes with the green corresponding cross-section images in the right panel which implicitly necessitates the determination of the position of the cross-section).
  Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the non-transitory computer-reading memory of Yokosawa as modified by Weis such that the automatically setting includes performing a matching process between a position of the plurality of intervertebral disks detected in the plurality of intervertebral disks and a spine model, and calculating a position of the second cross section based upon the positions of the plurality of intervertebral disks specified by matching with the spine model in the matching, since one of ordinary skill in the art would recognize that matching the imaged intervertebral discs with those from an atlas according to their size, shape and position for characterizing the imaged spine and then calculate the position of the cross-section images across the intervertebral discs were known in the art as taught by Pekar. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Pekar and Yokosawa teach similar MRI system for imaging the spine and intervertebral discs. The motivation would have been to provide the characterization of the whole set of intervertebral discs with the determination of the cross-section image containing the intervertebral discs for assessing the pathology of those discs, as suggested by Pekar (Fig.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793